Case 19-40057-JMM         Doc 201     Filed 04/06/21 Entered 04/06/21 17:01:07               Desc Main
                                     Document     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

 In re:                                               Case No. 19-40057-JMM

 TIMOTHY D. SEMONES and SUSAN C.
 DESKO,

 Debtors.



               ORDER CONFIRMING FOURTH AMENDED CHAPTER 11 PLAN

          The Fourth Amended Plan of Reorganization under Chapter 11 of the Bankruptcy Code

 (the “Plan” – Docket No. 162) filed by the Debtor on or about December 15, 2020, having been

 transmitted to creditors and equity security holders; and

          It having been determined after hearing on notice that the requirements for confirmation

 set forth in 11 U.S.C. §1129 have been satisfied;

          IT IS HEREBY ORDERED that the Plan is confirmed.

          IT IS FURTHER ORDERED that the terms of the Plan are modified as follows:

          1.     Claims of the creditors listed in Class No. 1 of the Plan (i.e., the Wells Fargo first

 deed of trust claims) shall be treated as outlined in the Claim Treatment Stipulation for Debtors’

 Chapter 11 Plan (Doc. 161 – the “Class 1 Stipulation”), a copy of which is attached to the Plan as

 Exhibit 1 and incorporated therein by reference.

          2.     Claims of the creditors listed in Class No. 2 of the Plan (i.e., the Wells Fargo second

 deed of trust claims) shall be treated as outlined in the Claim Treatment Stipulation under Chapter

 11 Plan (Doc. 187 – the “Class 2 Stipulation”). The terms of the approved Plan are hereby

 modified as outlined in the Class 2 Stipulation.
Case 19-40057-JMM         Doc 201    Filed 04/06/21 Entered 04/06/21 17:01:07      Desc Main
                                    Document     Page 2 of 2




        IT IS FURTHER ORDERED that the 14-day stay imposed by Fed. R. Bankr. Proc. 3020(e)

 is hereby waived. The Debtors are authorized to make all payments under the plan immediately

 upon the entry of this order.


                                       DATED: April 6, 2021



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE




 Order submitted by:
 Matthew T. Christensen, attorney for the Debtor


 Approved as to form by:

        /s/ (email approval 4/2/21)
 Jason R. Naess, attorney for the Acting U.S. Trustee




 Approved as to form and content by:

       /s/ (email approval 4/2/21)
 Todd S. Garan, Attorney for Wells Fargo Bank (first lien)



 Approved as to form and content by:

        /s/ (email approval 4/2/21)
 David Swartley, Attorney for Wells Fargo Bank (second lien)
